PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/839,536
Filing Date: 12 Dec 2017
Appellant(s): Fred A. Bower III



__________________
Noah D. Kitts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 18, 2021.

February 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding Applicant’s argument that Zheng and Kashyap, individually or in combination, do not teach or suggest “ creating, on an interconnect switch, a virtual topology discovery device for a first port, wherein the interconnect switch is coupled to a compute node via the first port, and wherein the virtual topology discovery device is a virtual device that comprises a port identifier for the first port; mapping the virtual topology discovery device to the first port,” “and sending, from the virtual topology discovery device for the first port, the port identifier to the compute node”
Zheng discloses the NPV switch (106) considered as the interconnect switch receives a first discovery (FDISC) request for creating a virtual topology discovery device for a first port (126). The interconnect switch (106) is coupled to a compute node (108) via the first port (126) ([0062]). 
Zheng further discloses the NPV switch may determine, in an automatic discovery manner, which N_ports are connected to a same FC-SW as the N_port that receives the first RSCN. The NPV switch creates the virtual discovery device by (virtual N_port ID) ([0073]-[0074]). Thereby, mapping the virtual topology discovery device to the first port.
Zheng also discloses the sending module (fig. 3, item 306) sends, by using the second RSCN, the N_port ID of the remote node to the node (for example, the node 110 in FIG. 1) that is connected to the NPV switch. To enable nodes registered for different N_ports of the NPV switch to communicate with the remote node at the same time ([0101]). Which could be interpreted as Zheng suggests sending, from the virtual topology discovery device for the first port, the port identifier to the compute node as claimed.
Kashyap teaches switch 121 forms and transmits a discovery packet 272 on port 228 to switch 128. The packet include switch identifier or port identifier 228 to remote switch 128 ([0039]-[0040]).  Kashyap also teaches network 100 uses one or more protocols that include virtual link trunking (VLT) ([0024]). Thereby, Kashyap is relied on virtual technology to transmit the port identifier 228 to remote switch 128 considered as compute node because switch 128 include processor unit 232 and memory 234. Based on the above disclosure and others Kashyap teaches sending, from the virtual topology discovery device for the first port, the port identifier to the compute node. 
Therefore, the combination of Zheng and Kashyap teach or suggest “ creating, on an interconnect switch, a virtual topology discovery device for a first port, wherein the interconnect switch is coupled to a compute node via the first port, and wherein the virtual topology discovery device is a virtual device that comprises a port identifier for the first port; mapping the virtual topology discovery device to the first port,” “and sending, from the virtual topology discovery device for the first port, the port identifier to the compute node.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DADY CHERY/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:
/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461      
                                                                                                                                                                                                  /HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.